Citation Nr: 0805810	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  03-34 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to July 
1962 and from February 1991 to September 1992, including duty 
in the Southwest Asia theater from March 1991 to August 1992.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In July 2006 and April 2007, the Board remanded 
the case for further development.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate action.  

In November 2006, the veteran testified at a video conference 
hearing at the RO in St. Louis, Missouri, before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with his claims folders.

As noted in the April 2007 Board decision, the veteran has 
raised a claim of entitlement to service connection for 
arthritis of multiple joints that has not been addressed by 
the RO.  Therefore, this matter is referred to the RO for 
development and initial adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  IBS is manifested primarily by complaints of frequent 
diarrhea, abdominal pain, and cramping; this disability is 
productive of no more than moderate impairment.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for IBS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.114, Diagnostic Code 7319 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

Here, the veteran is challenging the initial evaluation 
following the grant of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  The Board observes 
that the RO issued VCAA notices to the veteran in January 
2003, March and April 2004 and March 2006 which informed him 
of the evidence generally needed to support claims of 
entitlement to service connection and for increased 
disability ratings; what actions he needed to undertake; the 
need to submit any evidence in his possession that pertained 
to the claim; and how the VA would assist him in developing 
his claim.  The March 2006 letter informed him of the 
evidence needed for the assignment of evaluations and 
effective dates for his claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The January 2003 VCAA notice was 
issued prior to the December 2003 rating decision.  

With regard to increased evaluation claims, the Court, in its 
recent decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008), found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim:  (1) s/he must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) s/he must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  

Although the March 2006 VCAA notification letter was not 
provided to the veteran until after the December 2003 rating 
decision, the Board finds that, under the facts of this case, 
the notification was legally sufficient pursuant to Vazquez-
Flores, and that "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate the claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, the 
veteran has been provided with several opportunities to 
submit evidence and argument in support of his claim.  
Therefore, the Board finds that any defect with respect to 
the timing of the receipt of the VCAA notice requirements for 
his claim is harmless error in this case.

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA medical examination 
reports and VA treatment records are of record, as well as 
private treatment records and were reviewed by both the RO 
and the Board in connection with the veteran's claim.  The 
veteran was afforded a personal hearing at the RO in November 
2006 and a transcript of his testimony at that hearing is of 
record.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Where a veteran appeals 
the initial rating assigned for a disability, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran's service-connected IBS is currently rated as 10 
percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7319.  A 10 percent rating is assigned for moderate irritable 
colon syndrome with frequent episodes of bowel disturbances 
with abdominal distress.  A maximum 30 percent rating will be 
assigned when it is severe with diarrhea or alternating 
diarrhea and constipation with more or less constant 
abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  

Words such as "moderate " and "severe" are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).

Ratings under the digestive system, Diagnostic Codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(2007).

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against the claim for a 
higher disability rating.  The veteran's IBS is manifested 
primarily by subjective reports of frequent diarrhea with 
abdominal pain and cramping.  Private treatment records, 
dating from January 2001 to October 2005, show the veteran 
intermittently complained of diarrhea.  An April 2004 private 
hospital history and physical report shows the veteran gave a 
6 month history of intermittent diarrhea.  At that time he 
was admitted for treatment of a gastrointestinal bleed.  June 
and October 2004 private clinical records note he reported 
"some diarrhea."  In January 2005, the veteran reported 
very consistent diarrhea in the last several weeks with 6 to 
7 stools a day.  He was diagnosed with diarrhea.  VA general 
medical examination reports, dated in July and November 2005, 
note the veteran complained of frequent cramping and 
diarrhea.  During his November 2006 personal hearing, the 
veteran testified that he experienced stomach cramping, 
diarrhea and 4 to 7 bowel movements a day.  At the time of 
his May 2007 VA gastrointestinal examination, he reported 
having soft and watery stools 3 to 4 times a week, not 
associated with intermittent constipation.  He also reported 
a buildup of gas that triggered abdominal pain and cramps 
that were relieved by defecation.  He reported that his 
abdominal pain was quite variable in intensity, ranging from 
mild to severe.  He denied using any antidiarrheal 
medications, or having to change any social engagements as a 
result of his diarrhea.  He further denied any fecal 
incontinence, significant weight loss, nausea, vomiting, 
fever, chills, or hematochezia.  After examination and 
laboratory testing were completed, the examiner diagnosed IBS 
and opined that the veteran' disease process was of moderate 
intensity at that time and noted that there was no evidence 
of any infectious or inflammatory bowel disease.  

Other than the January 2005 private treatment record noting 
the veteran's several week history of consistent diarrhea, 
there is no objective evidence that the veteran suffers from 
IBS symptoms that are "more or less constant" or more than 
"moderate" in severity at any time during the pendency of 
this appeal.  There is also no evidence that the veteran's 
IBS exhibits more than frequent abdominal distress and 
cramping.  While he has reported cramping and abdominal pain 
with frequent diarrhea occurring at least 3 to 4 times a week 
and at times as much as 7 times a day, he has denied 
constipation or constant distress.  Moreover, the May 2007 VA 
examiner, after reviewing the veteran's claims files and 
examining him, opined that his disability is no more than 
moderate in severity.  Accordingly, the Board finds that the 
preponderance of the evidence is against an initial 
disability rating in excess of 10 percent for IBS at any time 
during the pendency of this claim.  38 C.F.R. § 4.3.

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
veteran's IBS has not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
has resulted in marked interference with his employment.  


ORDER

An increased initial disability rating for IBS is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


